Citation Nr: 0631864	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  94-40 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
the lumbar spine disability prior to February 3, 2003.

2.  Entitlement to an evaluation in excess of 60 percent for 
the lumbar spine disability beginning February 3, 2003.

3.  Entitlement to an evaluation in excess of 70 percent for 
the post-traumatic stress disorder (PTSD) disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from October 1970 to March 
1972, including ten months in Vietnam.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana 
that denied the appellant's claims at issue.  

In September 2003, a videoconference hearing was held 
between New Orleans, Louisiana and Washington, DC, before 
the undersigned Veterans Law Judge who was designated by the 
Chairman to conduct that hearing pursuant to 38 U.S.C.A. 
§ 7107.  A transcript of that hearing is on file.  The Board 
thereafter remanded the case for additional development in 
April 2005. 

During the pendency of the appeal, the RO increased the 
appellant's lumbar spine disability evaluation from 10 to 40 
percent and then to 60 percent; the RO also increased the 
appellant's PTSD disability evaluation from 30 percent to 70 
percent.  However, it is presumed that he is seeking the 
maximum benefit allowed by law and regulation, and "it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded." AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Therefore, the issues on appeal 
are as listed on the title page.

In March 2006, the appellant sent a written statement to the 
RO and indicated that, in light of his increased ratings, he 
wanted to renew his claim for a total disability rating 
based on individual unemployability (TDIU).  As the RO has 
not yet issued a rating action on that issue, the matter is 
REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  Prior to February 3, 2003, the appellant's low back 
disability was manifested by subjective complaints of 
chronic low back pain with muscle spasms and objective 
medical evidence of a normal gait, slight to severe 
limitation of motion of the lumbar spine in all planes, pain 
on motion, some muscle spasms and some tenderness on 
palpation.

2.  Prior to February 3, 2003, there was no objective 
evidence of ankylosis of the lumbar spine or of any 
intervertebral disc syndrome.

3.  Beginning February 3, 2003, there was no objective 
evidence of ankylosis of the lumbar spine.

4.  There is no clinical evidence of record demonstrating 
that the appellant experiences total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

5.  The disability pictures caused by the appellant's lumbar 
spine and PTSD disabilities are not so unusual as to render 
the application of the regular rating provisions 
impractical.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for the appellant's lumbar spine disability were not met 
prior to February 3, 2003.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5289, 5292, 5293, 5295 
(2002); Diagnostic Code 5293 (2003); 38 C.F.R. §§ 5235-5243 
(2006).

2.  Beginning February 3, 2003, the criteria for an 
evaluation in excess of 60 percent for the appellant's 
lumbar spine disability have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5289, 
5292, 5293, 5295 (2002); Diagnostic Code 5293 (2003); 
38 C.F.R. §§ 5235-5243 (2006).

3.  The criteria for an evaluation in excess of 70 percent 
for the appellant's PTSD disability have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.7, 4.10, 4.126, 4.130 (Diagnostic Code 9411) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) 
the weight of the evidence supports the claim or, (2) 
whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

I.  Increased rating claims

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

A.  Lumbar spine 

The appellant contends that his lumbar spine disability at 
issue in this case has been more severely disabling than 
reflected by each of the evaluations that have been in 
effect since October 26, 1993.  The appellant testified at 
his September 2003 videoconference hearing that he had been 
incapacitated due to his lumbar spine disability 
approximately eight to ten weeks during the previous year.  
He said that he would have to stay in bed for two to three 
days during such an incapacitating episode.  He also 
reported experiencing back spasms and the use of pain 
medication.  The appellant testified that he could not lift 
more than ten pounds and that he was unable to walk a block 
or climb stairs without a significant amount of pain.  He 
stated that he was limited in his capacity for activities of 
daily living due to his back disability.

The applicable regulations in effect in October 1993 (the 
date of the claim for an increased evaluation) contained a 
number of Diagnostic Codes relating to the lumbar spine.  
The highest rating available - a 60 percent evaluation under 
Diagnostic Code 5293 - was warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to site of diseased disc 
with little intermittent relief.  38 C.F.R. § 4.71a (2001).  
A 50 percent evaluation was warranted for unfavorable 
ankylosis of the lumbar spine under Diagnostic Code 5289.

Effective from September 23, 2002, the criteria for rating 
intervertebral disc syndrome were changed.  67 Fed. Reg. 
54345-554349 (Aug. 22, 2002).  Disc syndrome, under these 
criteria, was to be evaluated on the basis of incapacitating 
episodes over the previous 12 months or by combining 
separate ratings of its chronic orthopedic and neurologic 
manifestations, whichever method results in the higher 
rating.  Id.  Incapacitating episodes having a total 
duration of at least six weeks during the past 12 months 
warranted a 60 percent rating.  Id.

In order for a higher evaluation to be awarded, the 
appellant would have to demonstrate unfavorable ankylosis of 
the entire spine.  This is so under the old or new rating 
criteria.  38 C.F.R. § 4.71a, Diagnostic Code 5286 (2002); 
38 C.F.R. § 4.71a (2004).  No ankylosis of the lumbar spine 
has been clinically demonstrated in the medical evidence of 
record dated between December 1992 and May 2005, including 
the reports of VA medical examinations conducted in 
September 1998, April 2000, and June 2001.  

Additionally, the criteria for rating intervertebral disc 
syndrome that became effective in September 2002 allow for 
rating chronic orthopedic and neurologic manifestations 
separately.  However, prior to February 3, 2003, there was 
no clinical evidence of record to support a diagnosis of 
intervertebral disc syndrome.  Therefore, a rating in excess 
of 40 percent is not available in this case under either 
version of Diagnostic Code 5293 (intervertebral disc 
syndrome) prior to February 3, 2003.

Effective September 26, 2003, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching 
in the area of the spine affected by residuals of injury or 
disease, a 100 percent evaluation is warranted for 
unfavorable ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243 (2006). 

The evidence of record indicates that the worst limitation 
of motion in each plane demonstrated by the appellant has 
been 20 degrees of lumbar flexion; zero degrees of 
extension; 11 degrees of right lateral flexion; and 9 
degrees of left lateral flexion.  This motion was achieved 
with pain.  The appellant also demonstrated lumbar 
paravertebral muscle spasms, tenderness to palpation of the 
lumbosacral area and some radicular symptoms.  

In order for a higher evaluation to be awarded for the 
orthopedic manifestations, the appellant would have had to 
have favorable ankylosis of the entire spine.  However, 
there is no medical evidence showing that the appellant has 
ever had ankylosis of any part of the spine.  The Board has 
also considered the degree of limitation of motion that the 
appellant had in each plane, which in this case was severe.  
Additionally, there was no suggestion in the record that his 
pain and the functional loss caused thereby equated to any 
disability greater than contemplated by the ratings 
discussed above.  

Upon review of all the evidence of record and in light of 
the above rating criteria, the Board concludes that the 
evidence does not support a schedular evaluation in excess 
of 60 percent for the appellant's lumbar spine disability 
beginning February 3, 2003.  The clinical findings for the 
appellant, as described in the medical evidence of record 
dated between February 2003 and May 2005, are more akin to 
the kind of findings contemplated by the criteria for the 60 
percent rating, whether analyzed under the old or the new 
criteria.  Therefore, an evaluation in excess of the 
assigned 60 percent rating would not be warranted under the 
rating criteria.  For these reasons, the Board finds that 
the preponderance of the evidence is against the assignment 
of a rating in excess of the currently assigned 60 percent 
evaluation for the lumbar spine disability.

Consideration has been given to assigning separate ratings 
under the various diagnostic codes.  It is concluded that 
such a result would violate the provisions of 38 C.F.R. 
§ 4.14, which prohibit the pyramiding.  It is the Board's 
reading of these provisions that the codes in question all 
contemplate limitations due to pain, orthopedic and 
neurologic, of the low back.  There is no "entirely 
different function" affected by the neurologic versus the 
orthopedic findings that would warrant a separate 
evaluation.  See 38 C.F.R. § 4.55; Esteban v. Brown, 6 Vet. 
App. 259 (1994).  The pain and functional limitations caused 
by the low back disorder are contemplated in the 40 and 60 
percent ratings that have been assigned.  Thus, 38 C.F.R. 
§ 4.40, et seq. do not provide basis for the assigning of a 
separate disability rating.

B.  PTSD

The appellant testified at his September 2003 
videoconference hearing that he was engaged in group therapy 
and individual therapy for treatment of his PTSD, as well as 
taking medication.  He said that he experienced sleep 
disturbances, mood swings, angry outbursts, social 
isolation, hypervigilance and flashbacks due to the PTSD and 
that these symptoms have adversely affected his family and 
other social relationships.

The appellant is currently evaluated as 70 percent disable 
under Diagnostic Code 9411.  Under the General Rating 
Formula for Mental Disorders, total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, will be rated as 100 percent disabling.  38 C.F.R. 
§ 4.130, Diagnostic Code 9434 (2005).

Under 38 C.F.R. § 4.130, the nomenclature employed in this 
portion of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the 
American Psychiatric Association  (1994) (DSM-IV).)  

As indicated in Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995), the GAF is a scale reflecting the psychological, 
social and occupational functioning on a hypothetical 
continuum of mental health-illness and a 51-60 rating 
indicates moderate difficulty in social, occupational or 
school functioning.  The DSM-IV describes a GAF score of 51 
to 60 as reflecting a moderate level of impairment, e.g., 
flattened affect, circumstantial speech, occasional panic 
attacks, or moderate difficulty in social, occupational or 
school functioning, e.g., having few friends or having 
conflicts with peers or co-workers.   38 C.F.R. § 4.130.  
See Cathell v. Brown, 8 Vet. App. 539 (1996); and Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), wherein the Court stated 
that a "GAF of 50 is defined as ['][s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, 
unable to keep a job).[']"  

The appellant underwent a VA psychiatric examination in May 
2001; the examiner reviewed the claims file.  The appellant 
complained of frustration, anger, sleep problems, 
nightmares, avoidance of people, increased startle response 
and paranoid ideation.  On mental status examination, the 
appellant's attention and concentration were good.  He 
communicated well.  There was no evidence of any psychotic 
process.  The appellant did not exhibit any unusual 
verbalizations or behavior.  The examiner noted that review 
of the psychiatric and psychological evaluations of record 
revealed that the consensus was that the appellant's 
impairment from the PTSD was mild.  The examiner rendered a 
GAF score of 65 on Axis V for the PTSD.

Review of the VA treatment records indicates that the 
appellant's GAF scores assigned by his treating mental 
health care providers ranged from 55 to 78 in 2001, and from 
61 to 67 between 2002 and 2005.  In September 2002, the 
appellant denied hallucinations and suicidal or homicidal 
ideation.  He displayed no thought disorder.  In February 
2003, the appellant reported hearing 'voices'.  In October 
2003, the appellant was oriented times three and his 
judgment and insight were normal; there was no thought 
disorder.  In July 2004, the appellant again mentioned that 
he still heard 'voices'.  In November 2004, the appellant 
displayed no overt thought disorder.  His attention, 
concentration and memory were fair.  The appellant's 
attitude and behavior were normal.  In January 2005, the 
appellant was alert, pleasant and cooperative.  His 
verbalization was appropriate, clear and coherent.  He 
denied suicidal and homicidal ideation.

Review of the appellant's Vet Center records reveals that an 
August 2002 letter from a social worker stated that the 
appellant had exhibited a pattern of isolation and 
avoidance.  He was described as depressed, detached and 
distrustful.  The social worker assigned a GAF score of 44.  
Records dated between October 2003 and March 2004 indicate 
that the appellant had problems with anger, depression, 
anxiety and relationships.  In March 2004, the appellant was 
alert and oriented times four; he had no suicidal or 
homicidal ideation and he exhibited no inappropriate 
behavior.  

The appellant underwent a VA psychiatric examination in June 
2005; the examiner reviewed the claims file.  The examiner 
noted that the appellant's GAF scores had ranged from 67 to 
78 between February 2001 and May 2005.  The appellant 
reported thinking about suicide weekly; the examiner stated 
that the appellant had moderate impairment from 
suicidal/homicidal ideation and from assaultiveness.  The 
examiner assigned a GAF score of 55 and stated that this 
reflected moderate to severe symptoms.

Upon review of all the evidence of record and in light of 
the above rating criteria, the Board concludes that the 
evidence does not support a schedular evaluation in excess 
of 70 percent for the appellant's PTSD.  The evidence of 
record does not indicate that he experiences total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  The 
objective findings of the appellant's Vet Center treatment 
between August 2002 and March 2004, his VA outpatient 
psychiatric treatment between 2001 and 2005, the May 2001 VA 
psychiatric examination and the June 2005 VA psychiatric 
examination contain no evidence that the appellant's 
symptoms are so incapacitating as to border on gross 
repudiation of reality.  In each instance, the appellant has 
been found to be oriented and capable of expressing himself 
in a coherent and fairly logical manner and, despite some 
significant psychiatric symptoms, the appellant's speech, 
behavior and manner were essentially appropriate much of the 
time.  While the evidence indicated that the appellant 
demonstrated such symptoms as depression, anxiety, sleep 
disturbances, poor frustration tolerance, some impairment of 
concentration and impaired insight, as well as disturbances 
of motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships, the 
evidence of record also showed that the appellant had 
maintained his marriage during the period in question, that 
he managed his affairs and that he was able to take care of 
his activities of daily living.  He was able to 
appropriately and actively participate in outpatient mental 
heath and medical treatment over the period in question.  He 
appeared for his scheduled VA examinations on several 
occasions.  Furthermore, the appellant did not exhibit any 
inappropriate behavior in a clinical setting, and was able 
to generally maintain his personal hygiene and other 
activities of daily living.  He was never noted to be other 
than alert and oriented.  The symptoms experienced by the 
appellant during this period, as described above, are more 
akin to the kind of symptoms contemplated by the criteria 
for the 70 percent rating.  Therefore, an evaluation in 
excess of the currently assigned 70 percent rating would not 
be warranted under the rating criteria.

The appellant has indicated that he should be rated as more 
than 70 percent disabled due to his PTSD symptomatology.  
However, the appellant, as a layperson, is not considered 
competent to offer an opinion as to matters requiring 
specialized knowledge, i.e. degree of impairment due to a 
medical condition, which in turn is to be evaluated pursuant 
to VA's Rating Schedule.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); See 
also Clark v. Derwinski, 2 Vet. App. 166 (1992).  Competent 
medical evidence is required.  Overall, the clinical 
evidence of record showed moderate symptoms and difficulty 
in social and occupational functioning due to the PTSD.  The 
clinical assessments of record are considered persuasive as 
to the appellant's degree of impairment due to his PTSD 
since they consider the overall industrial impairment due to 
his psychiatric illness.

Applying the pertinent rating criteria to the facts 
summarized above, the Board concludes that a rating in 
excess of 70 percent for disability due to PTSD is not 
warranted.  The clinical findings needed for an evaluation 
in excess of 70 percent were not approximated in the 
evidence of record.  Because the preponderance of the 
evidence is against an allowance of an evaluation in excess 
of 70 percent for the appellant's psychiatric disability 
under the schedular criteria, the benefit-of-the-doubt 
doctrine is inapplicable.  38 U.S.C.A. § 5107(b).  See Ortiz 
v. Principi, 274 F.3d 1361 (2001).

C.  Extraschedular evaluations

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluations for the lumbar spine and 
psychiatric disabilities may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).

There is no evidence that either of the appellant's service-
connected disabilities addressed above has presented such an 
unusual or exceptional disability picture at any time as to 
require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

There is also no evidence that the schedular evaluations in 
this case are inadequate.  As discussed above, there are 
higher ratings for spine and psychiatric disabilities, but 
the required manifestations have not been shown in this 
case.  The Board further finds that no evidence has been 
presented suggesting an exceptional disability picture in 
this case.  The appellant has not required any 
hospitalization for either of his service-connected 
disabilities at issue, and he has not demonstrated marked 
interference with employment.  

There is no objective evidence of any symptoms due to either 
one of his service-connected disabilities at issue that are 
not contemplated by the rating criteria.  Consequently, the 
Board concludes that referral of this case for consideration 
of the assignment of extraschedular ratings is not 
warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  (When 
evaluating an rating claim, it is well established that the 
Board may affirm an RO's conclusion that a claim does not 
meet the criteria for submission for an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1), or may reach 
such a conclusion on its own.)

II.  VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claims and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate his lumbar spine increased rating claim and his 
PTSD increased rating claim by correspondence dated in 
October 1999, April 2001, and May 2005.  These documents 
informed the appellant of VA's duty to assist and what kinds 
of evidence the RO would help obtain.  

In those letters, in the Statements of the Case (SOC) and in 
the Supplemental Statements of the Case (SSOC), the RO 
informed the appellant about what was needed to establish 
entitlement to increased ratings for spine disabilities, as 
well as what was needed to establish increased ratings for 
PTSD.  Therefore, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's claims, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the pertinent law requires remand to the RO.  Nothing 
about the evidence or any response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2005) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, VA obtained the 
appellant's VA outpatient medical records.  Private medical 
records were obtained and added to the claims file.  The 
appellant was afforded VA medical examinations.  He was also 
afforded a videoconference hearing.  The appellant was 
informed about the kind of evidence that was required and 
the kinds of assistance that VA would provide and he was 
supplied with the text of 38 C.F.R. § 3.159.  The appellant 
did not provide any information to VA concerning available 
treatment records that he wanted the RO to obtain for him 
that were not obtained.  The appellant was given more than 
one year in which to submit evidence after the RO gave him 
notification of his rights under the pertinent statute and 
regulations.  Therefore, there is no duty to assist or 
notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating 
or is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Although the RO did not 
advise the veteran of such information, the entire period 
from the date of each claim until the present is under 
appellate review for increased evaluations for the lumbar 
spine and psychiatric disabilities.  The appellant was also 
provided with notice as to the clinical findings needed for 
higher evaluations for spinal disability and for PTSD, as 
well as the assistance VA would provide.  Proceeding with 
this case in its current procedural posture would not 
therefore inure to the appellant's prejudice.  

The appellant was provided with notice as to the medical 
evidence needed for increased evaluations, as well as the 
assistance VA would provide.  Therefore, there is no duty to 
assist that was unmet and the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).






	(CONTINUED ON NEXT PAGE)



ORDER

An evaluation in excess of 40 percent for the lumbar spine 
disability prior to February 3, 2003 is denied.

An evaluation in excess of 60 percent for the lumbar spine 
disability 
from February 3, 2003 is denied.

An evaluation in excess of 70 percent for the PTSD 
disability is denied.



____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


